EXHIBIT 10.7


 

MASTER SECURITY AGREEMENT

 

To:                              LV Administrative Services, Inc., as Agent

                                                c/o Valens Capital Management,
LLC

                                                335 Madison Avenue, 10th Floor

                                                New York, NY 10017

 

Date: July 31, 2008

 

To Whom It May Concern:

 


TO SECURE THE PAYMENT OF ALL OBLIGATIONS (AS HEREAFTER DEFINED), MICRO COMPONENT
TECHNOLOGY, INC., A MINNESOTA CORPORATION (THE “COMPANY”), EACH OF THE OTHER
UNDERSIGNED PARTIES (OTHER THAN THE AGENT (AS DEFINED BELOW)) AND EACH OTHER
ENTITY THAT IS REQUIRED TO ENTER INTO THIS MASTER SECURITY AGREEMENT (EACH AN
“ASSIGNOR” AND, COLLECTIVELY, THE “ASSIGNORS”) HEREBY ASSIGNS AND GRANTS TO THE
AGENT, FOR THE RATABLE BENEFIT OF THE CREDITOR PARTIES (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT REFERRED TO BELOW), A CONTINUING SECURITY INTEREST
IN ALL OF THE FOLLOWING PROPERTY NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY
SUCH ASSIGNOR, OR IN WHICH SUCH ASSIGNOR NOW HAS OR AT ANY TIME IN THE FUTURE
MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST (THE “COLLATERAL”): ALL CASH, CASH
EQUIVALENTS, ACCOUNTS, ACCOUNTS RECEIVABLE, DEPOSIT ACCOUNTS (INCLUDING, WITHOUT
LIMITATION, THE RESTRICTED ACCOUNT (THE “RESTRICTED ACCOUNT”) MAINTAINED AT
CAPITAL ONE, N.A. (ACCOUNT NAME: MICRO COMPONENT TECHNOLOGY, INC., ACCOUNT
NUMBER: 7017213614) REFERRED TO IN THE RESTRICTED ACCOUNT AGREEMENT), INVENTORY,
EQUIPMENT, GOODS, FIXTURES, DOCUMENTS, INSTRUMENTS (INCLUDING, WITHOUT
LIMITATION, PROMISSORY NOTES), CONTRACT RIGHTS, COMMERCIAL TORT CLAIMS SET FORTH
ON SCHEDULE B ATTACHED HERETO, GENERAL INTANGIBLES (INCLUDING, WITHOUT
LIMITATION, PAYMENT INTANGIBLES AND AN ABSOLUTE RIGHT TO LICENSE ON TERMS NO
LESS FAVORABLE THAN THOSE CURRENT IN EFFECT AMONG SUCH ASSIGNOR’S AFFILIATES),
CHATTEL PAPER, SUPPORTING OBLIGATIONS, INVESTMENT PROPERTY (INCLUDING, WITHOUT
LIMITATION, ALL PARTNERSHIP INTERESTS, LIMITED LIABILITY COMPANY MEMBERSHIP
INTERESTS AND ALL OTHER EQUITY INTERESTS OWNED BY ANY ASSIGNOR),
LETTER-OF-CREDIT RIGHTS, TRADEMARKS, TRADEMARK APPLICATIONS, TRADESTYLES,
PATENTS, PATENT APPLICATIONS, COPYRIGHTS, COPYRIGHT APPLICATIONS AND OTHER
INTELLECTUAL PROPERTY IN WHICH SUCH ASSIGNOR NOW HAS OR HEREAFTER MAY ACQUIRE
ANY RIGHT, TITLE OR INTEREST, ALL PROCEEDS AND PRODUCTS THEREOF (INCLUDING,
WITHOUT LIMITATION, PROCEEDS OF INSURANCE) AND ALL ADDITIONS, ACCESSIONS AND
SUBSTITUTIONS THERETO OR THEREFOR.  EXCEPT AS OTHERWISE DEFINED HEREIN, ALL
CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS PROVIDED SUCH TERMS IN
THAT CERTAIN SECURITIES PURCHASE AGREEMENT DATED AS OF THE DATE HEREOF (AS
AMENDED, RESTATED, MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME, THE “PURCHASE
AGREEMENT”) BY AND AMONG THE COMPANY, THE PURCHASERS PARTY THERETO AND LV
ADMINISTRATIVE SERVICES, INC., AS ADMINISTRATIVE AND COLLATERAL AGENT FOR THE
PURCHASERS (THE “AGENT”).  ALL ITEMS OF COLLATERAL WHICH ARE DEFINED IN THE UCC
SHALL HAVE THE MEANINGS SET FORTH IN THE UCC.  FOR PURPOSES HEREOF, THE TERM
“UCC” MEANS THE UNIFORM COMMERCIAL CODE AS THE SAME MAY, FROM TIME TO TIME, BE
IN EFFECT IN THE STATE OF NEW YORK; PROVIDED, THAT IN THE EVENT THAT, BY REASON
OF MANDATORY PROVISIONS OF LAW, ANY OR ALL OF THE ATTACHMENT, PERFECTION OR
PRIORITY OF, OR REMEDIES WITH RESPECT TO, THE AGENT’S SECURITY INTEREST IN ANY
COLLATERAL IS GOVERNED BY THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN A
JURISDICTION OTHER


 

1

--------------------------------------------------------------------------------



 


THAN THE STATE OF NEW YORK, THE TERM “UCC” SHALL MEAN THE UNIFORM COMMERCIAL
CODE AS IN EFFECT IN SUCH OTHER JURISDICTION FOR PURPOSES OF THE PROVISIONS OF
THIS AGREEMENT RELATING TO SUCH ATTACHMENT, PERFECTION, PRIORITY OR REMEDIES AND
FOR PURPOSES OF DEFINITIONS RELATED TO SUCH PROVISIONS; PROVIDED FURTHER, THAT
TO THE EXTENT THAT THE UCC IS USED TO DEFINE ANY TERM HEREIN AND


SUCH TERM IS DEFINED DIFFERENTLY IN DIFFERENT ARTICLES OR DIVISIONS OF THE UCC,
THE DEFINITION OF SUCH TERM CONTAINED IN ARTICLE OR DIVISION 9 SHALL GOVERN.


 


THE TERM “OBLIGATIONS” AS USED HEREIN SHALL MEAN AND INCLUDE ALL DEBTS,
LIABILITIES AND OBLIGATIONS OWING BY EACH ASSIGNOR TO ANY CREDITOR PARTY ARISING
UNDER, OUT OF, OR IN CONNECTION WITH: (I) THE PURCHASE AGREEMENT AND (II) THE
RELATED AGREEMENTS (THE PURCHASE AGREEMENT AND THE RELATED AGREEMENTS, AS EACH
MAY BE AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED FROM TIME TO TIME,
COLLECTIVELY, THE “DOCUMENTS”), AND IN CONNECTION WITH ANY DOCUMENTS,
INSTRUMENTS OR AGREEMENTS RELATING TO OR EXECUTED IN CONNECTION WITH THE
DOCUMENTS OR ANY DOCUMENTS, INSTRUMENTS OR AGREEMENTS REFERRED TO THEREIN OR
OTHERWISE, AND IN CONNECTION WITH ANY OTHER INDEBTEDNESS, OBLIGATIONS OR
LIABILITIES OF EACH SUCH ASSIGNOR TO ANY CREDITOR PARTY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, DIRECT OR INDIRECT, LIQUIDATED OR UNLIQUIDATED, ABSOLUTE OR
CONTINGENT, DUE OR NOT DUE AND WHETHER UNDER, PURSUANT TO OR EVIDENCED BY A
NOTE, AGREEMENT, GUARANTY, INSTRUMENT OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, OBLIGATIONS AND LIABILITIES OF EACH ASSIGNOR FOR POST-PETITION
INTEREST, FEES, COSTS AND CHARGES THAT ACCRUE AFTER THE COMMENCEMENT OF ANY CASE
BY OR AGAINST SUCH ASSIGNOR UNDER ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
LIKE PROCEEDING (COLLECTIVELY, THE “DEBTOR RELIEF LAWS”) IN EACH CASE,
IRRESPECTIVE OF THE GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF SUCH
OBLIGATIONS, OR OF ANY INSTRUMENT EVIDENCING ANY OF THE OBLIGATIONS OR OF ANY
COLLATERAL THEREFOR OR OF THE EXISTENCE OR EXTENT OF SUCH COLLATERAL, AND
IRRESPECTIVE OF THE ALLOWABILITY, ALLOWANCE OR DISALLOWANCE OF ANY OR ALL OF THE
OBLIGATIONS IN ANY CASE COMMENCED BY OR AGAINST ANY ASSIGNOR UNDER ANY DEBTOR
RELIEF LAW.


 

Each Assignor hereby jointly and severally represents, warrants and covenants to
Agent, for the benefit of the Creditor Parties, that:

 

it is a corporation, partnership or limited liability company, as the case may
be, validly existing, in good standing and formed under the respective laws of
its jurisdiction of formation set forth on Schedule A, and each Assignor will
provide the Agent thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;

 

its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule A attached hereto, and it will provide the Agent thirty
(30) days’ prior written notice of any change in its legal name;

 

its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide the Agent thirty (30) days’ prior written
notice of any change in its organizational identification number;

 

it is the lawful owner of its Collateral and it has the sole right to grant a
security interest therein and will defend the Collateral against all claims and
demands of all persons and entities;

 

it will keep its Collateral free and clear of all attachments, levies, taxes,
liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations and
(ii) Encumbrances securing indebtedness of each such Assignor not to exceed
$50,000 in the aggregate for all such Assignors so long as all such Encumbrances
are removed or otherwise released to the Agent’s satisfaction within ten
(10) days of the creation thereof;


 

2

--------------------------------------------------------------------------------



 


IT WILL, AT ITS AND THE OTHER ASSIGNORS’ JOINT AND SEVERAL COST AND EXPENSE,
KEEP THE COLLATERAL IN GOOD STATE OF REPAIR (ORDINARY WEAR AND TEAR EXCEPTED)
AND WILL NOT WASTE OR DESTROY THE SAME OR ANY PART THEREOF OTHER THAN ORDINARY
COURSE DISCARDING OF ITEMS NO LONGER USED OR USEFUL IN ITS OR SUCH OTHER
ASSIGNORS’ BUSINESS;


 


IT WILL NOT, WITHOUT THE AGENT’S PRIOR WRITTEN CONSENT, SELL, EXCHANGE, LEASE OR
OTHERWISE DISPOSE OF ANY COLLATERAL, WHETHER BY SALE, LEASE OR OTHERWISE, EXCEPT
FOR THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS AND FOR THE
DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF BUSINESS DURING ANY FISCAL
YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT OR EQUIPMENT NO LONGER NECESSARY FOR ITS
ONGOING NEEDS, HAVING AN AGGREGATE FAIR MARKET VALUE OF NOT MORE THAN $25,000
AND ONLY TO THE EXTENT THAT:


 


THE PROCEEDS OF EACH SUCH DISPOSITION ARE USED TO ACQUIRE REPLACEMENT COLLATERAL
WHICH IS SUBJECT TO THE AGENT’S FIRST PRIORITY PERFECTED SECURITY INTEREST, OR
ARE USED TO REPAY THE OBLIGATIONS OR TO PAY GENERAL CORPORATE EXPENSES; OR


 


FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH CONTINUES TO EXIST THE
PROCEEDS OF WHICH ARE REMITTED TO THE AGENT TO BE HELD AS CASH COLLATERAL FOR
THE OBLIGATIONS;


 

(i) it will insure or cause the Collateral to be insured in the Agent’s name (as
an additional insured and lender loss payee) against loss or damage by fire,
theft, burglary, pilferage, loss in transit and such other hazards as the Agent
shall specify in amounts and under policies by insurers acceptable to the Agent
and all premiums thereon shall be paid by such Assignor and the policies
delivered to the Agent.  If any such Assignor fails to do so, the Agent may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Assignors, jointly and severally, and shall constitute Obligations;

 

it will expressly agree that if additional loss payees and/or lender loss
payees, other than the Agent, are named to the Collateral, the Agent will always
be assigned to first lien position until all Obligations have been satisfied;

 

it will at all reasonable times allow the Creditor Parties or their respective
representatives free access to and the right of inspection of the Collateral;


 


SUCH ASSIGNOR (JOINTLY AND SEVERALLY WITH EACH OTHER ASSIGNOR) HEREBY
INDEMNIFIES AND SAVES THE AGENT AND EACH OTHER CREDITOR PARTY HARMLESS FROM ALL
LOSS, COSTS, DAMAGE, LIABILITY AND/OR EXPENSE, INCLUDING REASONABLE ATTORNEYS’
FEES, THAT THE AGENT AND EACH OTHER CREDITOR PARTY MAY SUSTAIN OR INCUR TO
ENFORCE PAYMENT, PERFORMANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS AND/OR IN
THE ENFORCEMENT OF THIS MASTER SECURITY AGREEMENT OR IN THE PROSECUTION OR
DEFENSE OF ANY ACTION OR PROCEEDING EITHER AGAINST THE AGENT, ANY OTHER CREDITOR
PARTY OR ANY ASSIGNOR CONCERNING ANY MATTER GROWING OUT OF OR IN CONNECTION WITH
THIS MASTER SECURITY AGREEMENT, AND/OR ANY OF THE OBLIGATIONS AND/OR ANY OF THE
COLLATERAL EXCEPT TO THE EXTENT CAUSED BY THE AGENT’S OR ANY CREDITOR PARTY’S
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION);


 


ALL COMMERCIAL TORT CLAIMS (AS DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN THE STATE OF NEW YORK)  HELD BY ANY ASSIGNOR ARE SET FORTH ON SCHEDULE
B TO THIS MASTER SECURITY AGREEMENT; EACH ASSIGNOR HEREBY AGREES THAT IT SHALL
PROMPTLY, AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE SAME IS
ACQUIRED BY IT, NOTIFY THE AGENT OF ANY COMMERCIAL TORT CLAIM ACQUIRED BY IT AND
UNLESS OTHERWISE CONSENTED TO IN WRITING BY THE AGENT, IT SHALL ENTER INTO A
SUPPLEMENT TO THIS MASTER SECURITY AGREEMENT GRANTING TO THE AGENT A SECURITY
INTEREST FOR THE RATABLE BENEFIT OF THE CREDITOR PARTIES IN SUCH COMMERCIAL TORT
CLAIM, SECURING THE OBLIGATIONS.

 

3

--------------------------------------------------------------------------------



 

The occurrence of any of the following events or conditions shall constitute an
“Event of Default” under this Master Security Agreement:

 

any covenant or any other term or condition of this Master Security Agreement is
breached in any material respect and such breach, to the extent subject to cure,
shall continue without remedy for a period of fifteen (15) days after the
occurrence thereof;

 

any representation or warranty, or statement made or furnished to the Agent or
any other Creditor Party under this Master Security Agreement by any Assignor or
on any Assignor’s behalf should prove to any time be false or misleading in any
material respect on the date as of which made or deemed made;

 

the loss, theft, substantial damage, destruction, sale or encumbrance to or of
any of the Collateral or the making of any levy, seizure or attachment thereof
or thereon except to the extent:


 


SUCH LOSS IS COVERED BY INSURANCE PROCEEDS WHICH ARE USED TO REPLACE THE ITEM OR
REPAY THE AGENT; OR


 


SAID LEVY, SEIZURE OR ATTACHMENT DOES NOT SECURE INDEBTEDNESS IN EXCESS OF
$100,000 IN THE AGGREGATE FOR ALL ASSIGNORS AND SUCH LEVY, SEIZURE OR ATTACHMENT
HAS BEEN REMOVED OR OTHERWISE RELEASED WITHIN TEN (10) DAYS OF THE CREATION OR
THE ASSERTION THEREOF;


 

an Event of Default shall have occurred under and as defined in any Document.

 

Upon the occurrence of any Event of Default and at any time thereafter, the
Agent may declare all Obligations immediately due and payable and the Agent
shall have the remedies of a secured party provided in the UCC as in effect in
the State of New York, this Agreement and other applicable law.  Upon the
occurrence of any Event of Default and at any time thereafter, the Agent will
have the right to take possession of the Collateral and to maintain such
possession on any Assignor’s premises or to remove the Collateral or any part
thereof to such other premises as the Agent may desire.  Upon the Agent’s
request, each Assignor shall assemble or cause the Collateral to be assembled
and make it available to the Agent at a place designated by the Agent.  If any
notification of intended disposition of any Collateral is required by law, such
notification, if mailed, shall be deemed properly and reasonably given if mailed
at least ten (10) days before such disposition, postage prepaid, addressed to
the applicable Assignor either at such Assignor’s address shown herein or at any
address appearing on the Agent’s records for such Assignor.  Any proceeds of any
disposition of any of the Collateral shall be applied by the Agent to the
payment of all expenses in connection with the sale of the Collateral, including
reasonable attorneys’ fees and other legal expenses and disbursements and the
reasonable expenses of retaking, holding, preparing for sale, selling, and the
like, and any balance of such proceeds may be applied by the Agent toward the
payment of the Obligations in such order of application as the Agent may elect,
and each Assignor shall be liable for any deficiency.  For the avoidance of
doubt, following the occurrence and during the continuance of an Event of
Default, the Agent shall have the immediate right to withdraw any and all monies
contained in any deposit account in the name of any Assignor and controlled by
the Agent and apply same to the repayment of the Obligations (in such order of
application as the Agent may elect).  The parties hereto each hereby agree that
the exercise by any party hereto of any right granted to it or the exercise by
any party hereto of any remedy available to it (including, without limitation,
the issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder, under the Purchase Agreement or under any
other Related Agreement shall not constitute confidential information and no
party shall have any duty to the other party to maintain such information as
confidential.


 

4

--------------------------------------------------------------------------------



 


IF ANY ASSIGNOR DEFAULTS IN THE PERFORMANCE OR FULFILLMENT OF ANY OF THE TERMS,
CONDITIONS, PROMISES, COVENANTS, PROVISIONS OR WARRANTIES ON SUCH ASSIGNOR’S
PART TO BE PERFORMED OR FULFILLED UNDER OR PURSUANT TO THIS MASTER SECURITY
AGREEMENT, THE AGENT MAY, AT ITS OPTION WITHOUT WAIVING ITS RIGHT TO ENFORCE
THIS MASTER SECURITY AGREEMENT ACCORDING TO ITS TERMS, IMMEDIATELY OR AT ANY
TIME THEREAFTER AND WITHOUT NOTICE TO ANY ASSIGNOR, PERFORM OR FULFILL THE SAME
OR CAUSE THE PERFORMANCE OR FULFILLMENT OF THE SAME FOR EACH ASSIGNOR’S JOINT
AND SEVERAL ACCOUNT AND AT EACH ASSIGNOR’S JOINT AND SEVERAL COST AND EXPENSE,
AND THE COST AND EXPENSE THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES) SHALL BE
ADDED TO THE OBLIGATIONS AND SHALL BE PAYABLE ON DEMAND WITH INTEREST THEREON AT
THE HIGHEST RATE PERMITTED BY LAW, OR, AT THE AGENT’S OPTION, DEBITED BY THE
AGENT FROM ANY OTHER DEPOSIT ACCOUNTS IN THE NAME OF ANY ASSIGNOR AND CONTROLLED
BY THE AGENT.


 


EACH ASSIGNOR HEREBY APPOINTS THE AGENT, OR ANY OTHER PERSON WHOM THE AGENT MAY
DESIGNATE AS SUCH ASSIGNOR’S ATTORNEY, WITH POWER TO:  (A)(I) EXECUTE ANY
SECURITY RELATED DOCUMENTATION ON SUCH ASSIGNOR’S BEHALF AND TO SUPPLY ANY
OMITTED INFORMATION AND CORRECT PATENT ERRORS IN ANY DOCUMENTS EXECUTED BY SUCH
ASSIGNOR OR ON SUCH ASSIGNOR’S BEHALF; (II) TO FILE FINANCING STATEMENTS AGAINST
SUCH ASSIGNOR COVERING THE COLLATERAL (AND, IN CONNECTION WITH THE FILING OF ANY
SUCH FINANCING STATEMENTS, DESCRIBE THE COLLATERAL AS “ALL ASSETS AND ALL
PERSONAL PROPERTY, WHETHER NOW OWNED AND/OR HEREAFTER ACQUIRED” (OR ANY
SUBSTANTIALLY SIMILAR VARIATION THEREOF)); (III) SIGN SUCH ASSIGNOR’S NAME ON
ANY INVOICE OR BILL OF LADING RELATING TO ANY ACCOUNTS RECEIVABLE, DRAFTS
AGAINST ACCOUNT DEBTORS, SCHEDULES AND ASSIGNMENTS OF ACCOUNTS RECEIVABLE,
NOTICES OF ASSIGNMENT, FINANCING STATEMENTS AND OTHER PUBLIC RECORDS,
VERIFICATIONS OF ACCOUNTS RECEIVABLE AND NOTICES TO OR FROM ACCOUNT DEBTORS; AND
(IV) TO DO ALL OTHER THINGS THE AGENT DEEMS NECESSARY TO CARRY OUT THE TERMS OF
SECTION 1 OF THIS MASTER SECURITY AGREEMENT AND (B) UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT; (V) ENDORSE SUCH ASSIGNOR’S NAME
ON ANY CHECKS, NOTES, ACCEPTANCES, MONEY ORDERS, DRAFTS OR OTHER FORMS OF
PAYMENT OR SECURITY THAT MAY COME INTO THE AGENT’S POSSESSION; (VI)  SIGN SUCH
ASSIGNOR’S NAME ON ANY INVOICE OR BILL OF LADING RELATING TO ANY ACCOUNTS
RECEIVABLE, DRAFTS AGAINST ACCOUNT DEBTORS, SCHEDULES AND ASSIGNMENTS OF
ACCOUNTS RECEIVABLE, NOTICES OF ASSIGNMENT, FINANCING STATEMENTS AND OTHER
PUBLIC RECORDS, VERIFICATIONS OF ACCOUNTS RECEIVABLE AND NOTICES TO OR FROM
ACCOUNT DEBTORS; (VII) VERIFY THE VALIDITY, AMOUNT OR ANY OTHER MATTER RELATING
TO ANY ACCOUNTS RECEIVABLE BY MAIL, TELEPHONE, TELEGRAPH OR OTHERWISE WITH
ACCOUNT DEBTORS; (VIII) DO ALL OTHER THINGS NECESSARY TO CARRY OUT THIS
AGREEMENT, ANY OTHER RELATED AGREEMENT AND ALL OTHER RELATED DOCUMENTS; AND
(IX) NOTIFY THE POST OFFICE AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY OF
SUCH ASSIGNOR’S MAIL TO AN ADDRESS DESIGNATED BY THE AGENT, AND TO RECEIVE, OPEN
AND DISPOSE OF ALL MAIL ADDRESSED TO SUCH ASSIGNOR.  EACH ASSIGNOR HEREBY
RATIFIES AND APPROVES ALL ACTS OF THE ATTORNEY AND NEITHER THE AGENT NOR THE
ATTORNEY WILL BE LIABLE FOR ANY ACTS OF COMMISSION OR OMISSION, NOR FOR ANY
ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW OTHER THAN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION).  THIS POWER BEING COUPLED WITH AN INTEREST,
IS IRREVOCABLE SO LONG AS ANY OBLIGATIONS REMAINS UNPAID.


 


NO DELAY OR FAILURE ON THE AGENT’S PART IN EXERCISING ANY RIGHT, PRIVILEGE OR
OPTION HEREUNDER SHALL OPERATE AS A WAIVER OF SUCH OR OF ANY OTHER RIGHT,
PRIVILEGE, REMEDY OR OPTION, AND NO WAIVER WHATEVER SHALL BE VALID UNLESS IN
WRITING, SIGNED BY THE AGENT AND THEN ONLY TO THE EXTENT THEREIN SET FORTH, AND
NO WAIVER BY THE AGENT OF ANY DEFAULT SHALL OPERATE AS A WAIVER OF ANY OTHER
DEFAULT OR OF THE SAME DEFAULT ON A FUTURE OCCASION.  THE CREDITOR PARTIES’
BOOKS AND RECORDS CONTAINING ENTRIES WITH RESPECT TO THE OBLIGATIONS SHALL BE
ADMISSIBLE IN EVIDENCE IN ANY ACTION OR

 

5

--------------------------------------------------------------------------------



 


PROCEEDING, SHALL BE BINDING UPON EACH ASSIGNOR FOR THE PURPOSE OF ESTABLISHING
THE ITEMS THEREIN SET FORTH AND SHALL CONSTITUTE PRIMA FACIE PROOF THEREOF.  THE
AGENT SHALL HAVE THE RIGHT TO ENFORCE ANY ONE OR MORE OF THE REMEDIES AVAILABLE
TO THE AGENT, SUCCESSIVELY, ALTERNATELY OR CONCURRENTLY.  EACH ASSIGNOR AGREES
TO JOIN WITH THE AGENT IN EXECUTING SUCH DOCUMENTS OR OTHER INSTRUMENTS TO THE
EXTENT REQUIRED BY THE UCC IN FORM SATISFACTORY TO THE AGENT AND IN EXECUTING
SUCH OTHER DOCUMENTS OR INSTRUMENTS AS MAY BE REQUIRED OR DEEMED NECESSARY BY
THE AGENT FOR PURPOSES OF AFFECTING OR CONTINUING THE AGENT’S SECURITY INTEREST
IN THE COLLATERAL.


 


THE ASSIGNORS SHALL JOINTLY AND SEVERALLY PAY ALL OF THE AGENT’S AND EACH OTHER
CREDITOR PARTY’S OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING REASONABLE FEES AND
DISBURSEMENTS OF IN-HOUSE OR OUTSIDE COUNSEL AND APPRAISERS, IN CONNECTION WITH
THE PROSECUTION OR DEFENSE OF ANY ACTION, CONTEST, DISPUTE, SUIT OR PROCEEDING
CONCERNING ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH
ANY DOCUMENT.  THE ASSIGNORS SHALL ALSO JOINTLY AND SEVERALLY PAY ALL OF THE
AGENT’S AND EACH OTHER CREDITOR PARTY’S REASONABLE FEES, CHARGES, OUT-OF-POCKET
COSTS AND EXPENSES, INCLUDING FEES AND DISBURSEMENTS OF COUNSEL AND APPRAISERS,
IN CONNECTION WITH (A) THE PREPARATION, EXECUTION AND DELIVERY OF ANY WAIVER,
ANY AMENDMENT THERETO OR CONSENT PROPOSED OR EXECUTED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE DOCUMENTS, (B) THE AGENT’S OBTAINING
PERFORMANCE OF THE OBLIGATIONS UNDER THE DOCUMENTS, INCLUDING, BUT NOT LIMITED
TO THE ENFORCEMENT OR DEFENSE OF THE AGENT’S SECURITY INTERESTS, ASSIGNMENTS OF
RIGHTS AND LIENS HEREUNDER AS VALID PERFECTED SECURITY INTERESTS, (C) ANY
ATTEMPT TO INSPECT, VERIFY, PROTECT, COLLECT, SELL, LIQUIDATE OR OTHERWISE
DISPOSE OF ANY COLLATERAL, (D) ANY APPRAISALS OR RE APPRAISALS OF ANY PROPERTY
(REAL OR PERSONAL) PLEDGED TO THE AGENT BY ANY ASSIGNOR AS COLLATERAL FOR, OR
ANY OTHER PERSON AS SECURITY FOR, THE OBLIGATIONS HEREUNDER AND (E) ANY
CONSULTATIONS IN CONNECTION WITH ANY OF THE FOREGOING.  THE ASSIGNORS SHALL ALSO
JOINTLY AND SEVERALLY PAY THE AGENT’S AND EACH OTHER CREDITOR PARTY’S CUSTOMARY
BANK CHARGES FOR ALL BANK SERVICES (INCLUDING WIRE TRANSFERS) PERFORMED OR
CAUSED TO BE PERFORMED BY THE AGENT OR ANY OTHER CREDITOR PARTY FOR ANY ASSIGNOR
AT ANY ASSIGNOR’S REQUEST OR IN CONNECTION WITH ANY ASSIGNOR’S LOAN ACCOUNT (IF
ANY) WITH THE AGENT OR ANY OTHER CREDITOR PARTY.  ALL SUCH COSTS AND EXPENSES
TOGETHER WITH ALL FILING, RECORDING AND SEARCH FEES, TAXES AND INTEREST PAYABLE
BY THE ASSIGNORS TO THE AGENT SHALL BE PAYABLE ON DEMAND AND SHALL BE SECURED BY
THE COLLATERAL.  IF ANY TAX BY ANY NATION OR GOVERNMENT, ANY STATE OR OTHER
POLITICAL SUBDIVISION THEREOF, AND ANY AGENCY, DEPARTMENT OR OTHER ENTITY
EXERCISING EXECUTIVE, LEGISLATIVE, JUDICIAL, REGULATORY OR ADMINISTRATIVE
FUNCTIONS OF OR PERTAINING TO GOVERNMENT (EACH, A “GOVERNMENTAL AUTHORITY”) IS
OR MAY BE IMPOSED ON OR AS A RESULT OF ANY TRANSACTION BETWEEN ANY ASSIGNOR, ON
THE ONE HAND, AND THE AGENT AND/OR ANY OTHER CREDITOR PARTY ON THE OTHER HAND,
WHICH THE AGENT AND/OR ANY OTHER CREDITOR PARTY IS OR MAY BE REQUIRED TO
WITHHOLD OR PAY (INCLUDING, WITHOUT LIMITATION, AS A RESULT OF A BREACH BY ANY
ASSIGNOR OF SECTION 6.16 OF THE PURCHASE AGREEMENT), THE ASSIGNORS HEREBY
JOINTLY AND SEVERALLY INDEMNIFY AND HOLD THE AGENT AND EACH OTHER CREDITOR PARTY
HARMLESS IN RESPECT OF SUCH TAXES, AND THE ASSIGNORS WILL REPAY TO THE AGENT OR
SUCH OTHER CREDITOR PARTY THE AMOUNT OF ANY SUCH TAXES WHICH SHALL BE CHARGED TO
THE ASSIGNORS’ ACCOUNT; AND UNTIL THE ASSIGNORS SHALL FURNISH THE AGENT AND SUCH
OTHER CREDITOR PARTY WITH INDEMNITY THEREFOR (OR SUPPLY THE AGENT AND SUCH OTHER
CREDITOR PARTY WITH EVIDENCE SATISFACTORY TO IT THAT DUE PROVISION FOR THE
PAYMENT THEREOF HAS BEEN MADE), THE CREDITOR PARTIES MAY HOLD WITHOUT INTEREST
ANY BALANCE STANDING TO EACH ASSIGNOR’S CREDIT (IF ANY) AND THE AGENT SHALL
RETAIN ITS LIENS IN ANY AND ALL COLLATERAL.


 


THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE


 

6

--------------------------------------------------------------------------------


 


OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ALL OF THE RIGHTS, REMEDIES,
OPTIONS, PRIVILEGES AND ELECTIONS GIVEN TO THE AGENT HEREUNDER SHALL INURE TO
THE BENEFIT OF THE AGENT’S SUCCESSORS AND ASSIGNS.  THE TERM “AGENT” AS HEREIN
USED SHALL INCLUDE THE AGENT, ANY PARENT OF THE AGENT’S, ANY OF THE AGENT’S
SUBSIDIARIES AND ANY CO-SUBSIDIARIES OF THE AGENT’S PARENT, WHETHER NOW EXISTING
OR HEREAFTER CREATED OR ACQUIRED, AND ALL OF THE TERMS, CONDITIONS, PROMISES,
COVENANTS, PROVISIONS AND WARRANTIES OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF EACH OF THE FOREGOING, AND SHALL BIND THE REPRESENTATIVES, SUCCESSORS
AND ASSIGNS OF EACH ASSIGNOR.


 


EACH ASSIGNOR HEREBY CONSENTS AND AGREES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ASSIGNOR, ON
THE ONE HAND, AND THE AGENT AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER HAND,
PERTAINING TO THIS MASTER SECURITY AGREEMENT OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS MASTER SECURITY AGREEMENT, PROVIDED, THAT THE AGENT, EACH OTHER
CREDITOR PARTY AND EACH ASSIGNOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK, AND FURTHER PROVIDED, THAT NOTHING IN THIS MASTER SECURITY
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT, THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE AGENT.  EACH ASSIGNOR
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH ASSIGNOR HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS.  EACH ASSIGNOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUES IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH ASSIGNOR AT THE ADDRESS SET FORTH
ON THE SIGNATURE LINES HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH ASSIGNOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 

The parties desire that their disputes be resolved by a judge applying such
applicable laws.  Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between the Agent
and/or any other Creditor Party, and/or any Assignor arising out of, connected
with, related or incidental to the relationship established between them in
connection with this Master Security Agreement or the transactions related
hereto.

 


THIS MASTER SECURITY AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE
INSTRUMENT.  ANY SIGNATURE DELIVERED BY A PARTY BY FACSIMILE OR ELECTRONIC
TRANSMISSION SHALL BE DEEMED TO BE AN ORIGINAL SIGNATURE HERETO.


 


IT IS UNDERSTOOD AND AGREED THAT ANY PERSON OR ENTITY THAT DESIRES TO BECOME AN
ASSIGNOR HEREUNDER, OR IS REQUIRED TO EXECUTE A COUNTERPART OF THIS MASTER
SECURITY AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE REQUIREMENTS OF ANY
DOCUMENT, SHALL BECOME AN ASSIGNOR HEREUNDER BY (X) EXECUTING A JOINDER
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, (Y) DELIVERING
SUPPLEMENTS TO SUCH EXHIBITS AND ANNEXES TO SUCH DOCUMENTS AS THE AGENT SHALL
REASONABLY REQUEST AND (Z) TAKING ALL ACTIONS AS SPECIFIED IN THIS MASTER
SECURITY AGREEMENT AS


 

7

--------------------------------------------------------------------------------



 


WOULD HAVE BEEN TAKEN BY SUCH ASSIGNOR HAD IT BEEN AN ORIGINAL PARTY TO THIS
MASTER SECURITY AGREEMENT, IN EACH CASE WITH ALL DOCUMENTS REQUIRED ABOVE TO BE
DELIVERED TO THE AGENT AND WITH ALL DOCUMENTS AND ACTIONS REQUIRED ABOVE TO BE
TAKEN TO THE REASONABLE SATISFACTION OF THE AGENT.


 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------



 


ALL NOTICES FROM THE AGENT TO ANY ASSIGNOR SHALL BE SUFFICIENTLY GIVEN IF MAILED
OR DELIVERED TO SUCH ASSIGNOR’S ADDRESS SET FORTH BELOW.


 

 

 

Very truly yours,

 

 

 

 

 

MICRO COMPONENT TECHNOLOGY,
INC.

 

 

 

 

 

By:

 

 

Name:

Roger E. Gower

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Address:

2340 West County Road C

 

 

 

St. Paul, MN 55113-2528

 

 

Facsimile: (651) 697-4200

 

 

 

 

 

 

 

 

 

 

 

 

MCT INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

c/o Micro Component Technology, Inc.

 

 

 

2340 West County Road C

 

 

 

St. Paul, MN 55113-2528

 

 

Facsimile: (651) 697-4200

 

 

 

 

 

 

 

 

 

 

 

 

MCT ASIA PTE. LTD.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

 

2340 West County Road C,

 

 

 

St. Paul, Minnesota 55113-2528

 

 

Facsimile: (651) 697-4200

 

 

 

SIGNATURE PAGE TO

MASTER SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MCT ASIA (PENANG) SDN. BHD.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

 

 

2340 West County Road C,

 

 

 

 

St. Paul, Minnesota 55113-2528

 

 

Facsimile: (651) 697-420

 

 

 

 

 

 

 

 

 

 

 

 

MCT PHILIPPINES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

 

 

2340 West County Road C,

 

 

 

 

St. Paul, Minnesota 55113-2528

 

 

Facsimile: (651) 697-4200

 

 

 

 

 

 

 

 

 

 

 

 

BEIJING MCT CO. LTD.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

 

 

2340 West County Road C,

 

 

 

 

St. Paul, Minnesota 55113-2528

 

 

Facsimile: (651) 697-4200

 

 

--------------------------------------------------------------------------------


 

 

MCT (HONG KONG) LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

 

 

2340 West County Road C,

 

 

 

 

St. Paul, Minnesota 55113-2528

 

 

Facsimile: (651) 697-4200

 

 

 

 

 

 

 

 

 

 

 

 

ASECO (MALAYSIA) SDN. BHD.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

 

 

2340 West County Road C,

 

 

 

 

St. Paul, Minnesota 55113-2528

 

 

Facsimile: (651) 697-4200

 

 

 

 

 

 

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

LV ADMINISTRATIVE SERVICES, INC.,

 

 

as Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Entity

 

Jurisdiction of Formation

 

Organizational
Identification Number

Micro Component Technology, Inc.

 

Minnesota

 

91-524

ASECO (Malaysia) SDN. BHD.

 

Malaysia

 

Unknown

MCT International, Inc.

 

Minnesota

 

3U-218

MCT Asia Pte. Ltd.

 

Singapore

 

00355/1985-W

MCT (Hong Kong) Limited

 

Hong Kong

 

214461

MCT Asia (Penang) Sdn. Bhd.

 

Malaysia

 

219259

Beijing MCT Co. Ltd.

 

China

 

NA

MCT Philippines

 

Philippines

 

A200107051

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

COMMERCIAL TORT CLAIMS

 


NONE.


 

--------------------------------------------------------------------------------